Name: 80/681/EEC: Commission Decision of 25 June 1980 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production;  Europe; NA
 Date Published: 1980-07-22

 Avis juridique important|31980D068180/681/EEC: Commission Decision of 25 June 1980 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the French and Dutch texts are authentic) Official Journal L 188 , 22/07/1980 P. 0006 - 0006COMMISSION DECISION of 25 June 1980 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the Dutch and French texts are authentic) (80/681/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas the Belgian Government forwarded the following provisions on 10 April 1980 pursuant to Article 17 (4) of Directive 72/159/EEC: - royal decree of 21 March 1980 amending the royal decree of 21 June 1974 on the modernization of farms, - ministerial decree of 20 March 1980 on the modernization of farms, - measure for aid for the replanting of orchards; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to decide whether, having regard to the compatibility with the said Directive of the provisions forwarded, and taking into account the objectives of that Directive and the need for a proper connection between the various measures, the existing provisions for the implementation in Belgium of the reform of agricultural structures pursuant to Directive 72/159/EEC continue, in the light of the abovementioned provisions, to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned provisions are consistent with the requirements and objectives of Directive 72/159/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/159/EEC forwarded by the Belgian Government on 16 July 1974 continue, in the light of the provisions specified in the recitals, to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 25 June 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1.